DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-2, 9-11, 14, 16-17, 19-20 and 28-30, in the reply filed on 7/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 32, 36, 39, 47-48 and 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.

Oath/Declaration
The Applicant has not filed an OATH/DECLARATION.

Claim Objections
Claim 17 is objected to because of the following informalities: the Examiner requests that the claim be amended to recite “...a polyurethane, a rubber or a silicone gel.”  See paragraph 00016 presently disclosed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9, 14 and 30 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the area of the liner" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as an area of the liner has not been previously introduced.

Claim 9 recites the limitation "the area of the adhesive composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim as an area of the adhesive composition has not been previously introduced.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation of a thickness of 0.02 to 1.0 mm, and the claim also recites a thickness of 0.05 to 0.3 mm, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 28 recites the limitation "the center" in line 2.  There is insufficient antecedent basis for this limitation in the claim as a center has not been previously introduced.

Claim 28 recites the limitation "the edges" in line 2.  There is insufficient antecedent basis for this limitation in the claim as edges have not been previously introduced.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 30 recites the broad recitation of a diameter of 0.1 to inches, and the claim also recites a diameter of 0.2 to 0.5 inches, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-11, 14, 16-17 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US 2013/0152944 A1).

Regarding claim(s) 1-2, 9, and 17, Okada teaches a plurality (flexible adhesive patch arrangement) of skin patch sheets (flexible adhesive patch) (fig. 4-5) comprising a carrier sheet (1)/backing (2) (sheet (1) and backing (2) teaches a backing having two sides), and adhesive layer (3) (adhesive composition on one side of the backing) and a release liner (4), wherein the liner (4) in the grip section (a) and body section (b) is larger than the area of the area of the adhesive patch (liner completely covering the adhesive, current claim 9), wherein a slit (X) forms a slit line serving as a boundary between sections (a) and (b) (para 0060-0063; fig. 1-3), and wherein the slit extends from the outer surface of the release liner (4) (current claim 2), penetrating into the adhesive patch (perforation) (abstract; fig. 3).
The Examiner notes that, as demonstrated in at least figures 1-3, Okada teaches that slit (X) separates liner (4) into two portions given by section (a) and (b) as cited above, and that each portions (a) and (b) of liner (4) are in contact with adhesive layer (3) as presently recited in current claim 1.  The Examiner also notes that Okada teaches that the adhesive layer (3) comprises, inter alia, an acrylic adhesive (polyacrylate, current claim 17), which is identical to that presently claimed for providing the presently recited adhesive capable of adhering to mammalian skin; and that that the adhesive layer (3) comprises a pharmacologically active substance (therapeutic adhesive composition) such as, inter alia, without limitations, substances devoted to the treatment of skin (para 0100-0104).

Regarding claim(s) 10-11, Okada teaches that the release liner (4) comprises a polyolefin film, and that the release liner (4) has a thickness of 10 to 500 m (i.e. 0.01 to 0.5 mm) (para 0113).

Regarding claim(s) 14 and 16, Okada teaches that the carrier sheet (1) has a thickness of 20 to 200 m (para 0082), that the backing (2) has a thickness of 1 to 15 m (para 0087), which said thicknesses combine to teach the presently claimed backing thickness (current claim 14), and that the backing comprises paper (i.e. polycellulose fibers).

Regarding claim(s) 29, Okada teaches that the skin patch sheet have an oval shape (fig. 1-2 and 4-5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2013/0152944 A1).

Regarding claim(s) 19, Okada teaches the skin patch sheets comprising an adhesive layer (3) as in the rejection of at least current claim 1 as set forth above, and that the adhesive layer (3) has a thickness of 1 to 25 m (i.e. 0.001 to 0.25 mm) (para 0099), which overlaps that presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the presently claimed thickness for the adhesive layer (3) based on the thickness of the adhesive layer (3), and the overall thickness of the disclosed skin patch sheets, required of the prior art’s intended application as in the present invention.

Regarding claim(s) 30, Okada teaches skin patch sheets comprising a carrier sheet (1)/backing (2), which as noted above, teaches the presently claimed backing having two sides.

While Okada does not specify that the carrier sheet (1)/backing (2) laminate comprise the presently claimed diameter, the Examiner respectfully notes that:
Change in size, scale, proportionality and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP 2144.04[R-1].
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently invention to provide the skin patch sheets of Okada with diameter(s) identical to that presently claimed based, for example, on the area of the skin to be treated, and thereby arrive at the presently claimed invention from the disclosure of the prior art.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2013/0152944 A1) in view of Fotinos et al. (US 2001/0019722 A1).

Regarding claim(s) 20, Okada teaches the skin patch sheets comprising the adhesive layer (3) comprising the pharmacologically active substance such as, inter alia, without limitations, substances devoted to the treatment of skin as in the rejection of at least current claim 1 set forth above.

Okada does not specify that the pharmacologically active substance(s) comprises a topical acne treatment.

However, Fotinos taches an anti-acne chrono patch (title) comprising adhesive layers comprising an anti-acne formulation (para 0008).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. 
“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently invention to provide the skin patch sheets of Okada with the presently claimed topical acne agent, and thereby arrive at the presently claimed invention from the disclosure of the prior art.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2013/0152944 A1) in view of Bonne et al. (JP 2014511851 A).

Regarding claim(s) 28, Okada teaches the skin patch sheets comprising the adhesive layer (3) as in the rejection of at least current claim 1 set forth above.

Okada does not specify that adhesive layer (3) is thicker at the center than at the edges.

However, Bonne teaches that an adhesive with a thicker center and a thinner edge provides a reduction of the edge portion rolling up (page 3, middle of the page).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently invention to provide the adhesive layer (3) of Okada with the presently claimed thickness profile towards the adhesive layer (3) demonstrating reduced edge rolling as in the present invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-2, 9-11, 14 , 16-17, 19-20 and 28-30 is(are) provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3, 6-8, 11-15, 18-19 and 26-27 of copending Application No. 16/474821. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending teach all the limitations of the presently claimed invention except that the claims of the copending are directed to a patch for a heel.  However, one skilled in the art would recognize that the patch of the presently claimed invention could be used as a patch for a heel, and thereby arrive at the presently claimed invention from the claims of the copending.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/7/2022